,,., .,W '. ~ - ... ~

           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1



                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                           JUDGMENT IN A CRIMINAL CASE
                                                  V.                                  (For Offenses Committed On or After November I, 1987)


                                   Ernesto Santiago-Feliciano                         Case Number: 3:19-mj-24352

                                                                                      Scott Pactor
                                                                                      Defendant's Attorn y


           REGISTRATION NO. 9141 1298
                                                                                                                     FILED
           THE DEFENDANT:                                                                                            NOV 1 4 2019
            lZI pleaded guilty to count(s) I of Complaint
                                                                                                           CLERK, U.S. DISTRICT COURT
              D was found guilty to count(s)                                                            SOUTHERN DISTRICT OF ,. ·' -   ..
                        after a plea of not guilty.                                                     BY                        DEPUTY
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                   Nature of Offense                                                          Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

              D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              •         Count(s)
                                   ------------------
                                                                                       dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of: ,
                                          '\,,/
                                         ,1rl\TIME SERVED                           • _________ days
               lZI Assessment: $10 WAIVED ~ Fine: WAIVED
               lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.          ·

                                                                                    Thursday, November 14, 2019
                                                                                    Date of Imposition of Sentence

                      (.Aj\. ~)c ·,(·-
            Received __u_sM_____('-,:-J>---
                             0
                                                                                    HlilLtil:ITLOCK
                                                                                    UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                   3:19-mj-24352
